Name: Commission Implementing Regulation (EU) 2018/33 of 28 September 2017 laying down implementing technical standards with regard to the standardised presentation format of the statement of fees and its common symbol according to Directive 2014/92/EU of the European Parliament and of the Council (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: monetary economics;  accounting;  financial institutions and credit;  European construction;  consumption;  technology and technical regulations
 Date Published: nan

 11.1.2018 EN Official Journal of the European Union L 6/26 COMMISSION IMPLEMENTING REGULATION (EU) 2018/33 of 28 September 2017 laying down implementing technical standards with regard to the standardised presentation format of the statement of fees and its common symbol according to Directive 2014/92/EU of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2014/92/EU of the European Parliament and of the Council of 23 July 2014 on the comparability of fees related to payment accounts, payment account switching and access to payment accounts with basic features (1), and in particular the second subparagraph of Article 5(4) thereof, Whereas: (1) Directive 2014/92/EU requires Member States to ensure that payment service providers provide the consumer, at least annually and free of charge, with a statement of all fees incurred, as well as, where applicable, information regarding the interest rates for services linked to a payment account. Payment service providers are required to use the standardised terms set out in the final list of the most representative services linked to a payment account. The final lists are to be published by Member States, integrating the Union standardised terminology laid down in Commission Delegated Regulation (EU) 2018/32 (2). (2) In order to ensure that the statement of fees achieves the aims of Directive 2014/92/EU and, at the same time, provides the consumer with all relevant information in a way that enhances comparison and transparency, payment service providers should use a standardised template for the statement of fees. (3) As regards the presentation of packages of services linked to a payment account, it needs to be taken into account that there are different kinds of packages offered by payment service providers. The provision of some packages is included in a general fee, such as for maintaining or operating the account, while other packages are charged separately from such general fee and some packages include a certain quantity of services. In order to make it easier for the consumer to understand the content of the different types of packages and their fees, the statement of fees should list the packages separately. In particular, if the packages are charged as part of a general fee, such packages should be displayed together with that fee. (4) Member States are able to require key indicators such as a comprehensive cost indicator to be provided with the statement of fees. Therefore the template for the statement of fees should include a separate table, to be used by those payment service providers which are subject to such conditions. (5) Furthermore, since the statement of fees should be easily produced by payment service providers, there should be clear instructions for payment service providers on how to complete the statement of fees. (6) This Regulation is based on the draft implementing technical standards submitted by the European Supervisory Authority (European Banking Authority) (EBA) to the Commission. (7) The EBA has conducted open public consultations on the draft implementing technical standards on which this Regulation is based, analysed the potential related costs and benefits and requested the opinion of the Banking Stakeholder Group established in accordance with Article 37 of Regulation (EU) No 1093/2010 of the European Parliament and of the Council (3), HAS ADOPTED THIS REGULATION: Article 1 Template for the statement of fees and its common symbol 1. Payment service providers shall use the template as laid down in the Annex and complete it as set out in Articles 2 to 18. 2. Payment service providers shall not modify the template for the statement of fees in completing it other than provided for in this Regulation. In particular, payment service providers shall follow the order of information, headings and sub-headings laid down in the template. 3. The statement of fees shall: (a) be presented in A4 portrait format; (b) contain the title Statement of Fees at the top of the first page, with the title centred and positioned in the middle between the logo of the payment service provider at the top left-hand side of the document and the common symbol at the top right-hand side of the document; (c) contain the common symbol of the size not larger than 2,5 cm Ã  2,5 cm and displayed as shown in the template laid down in the Annex; (d) use font type Arial or another font type similar to Arial and font size 11, with exceptions for the title Statement of Fees, which uses font size 16 in bold type; font size 14 in bold type for the headings, and font size 12 in bold for the sub-headings, unless an increase in the font size or use of braille font type for visually impaired persons is either required under national law or agreed between the consumer and the payment service provider; (e) be produced in black and white, with exception of the logo of the payment service provider and the common symbol which may be presented in colour, as laid down in Article 2; (f) contain the headings in semi-dark grey using the colour pattern with reference number 166,166,166 of the RGB colour model and the sub-headings in light-grey colour using the colour pattern with reference number 191,191,191 of the RGB colour model; (g) have its pages numbered. Article 2 Common symbol and logo of the payment service provider 1. Where the common symbol is displayed in colour it shall follow the colour pattern with reference number 0/51/153 (hexadecimal: 003399) of the RGB colour model for the background and colour pattern 255/204/0 (hexadecimal: FFCC00) of the RGB colour model for the symbol. 2. The logo of the payment service provider shall be of an equivalent size to the size of the common symbol. 3. The logo may only be displayed in colour if the common symbol is also displayed in colour. Where printed in black and white the common symbol shall be clearly readable. Article 3 Name and contact details of the account provider 1. Payment service providers shall replace indications between square brackets with the name of the account provider in bold type and left aligned. 2. Payment service providers shall replace indications between square brackets with their contact details, such as the geographical address, telephone number, e-mail address, fax number, web address and contact person/point that the payment account holder may use for future correspondence. Those contact details shall be displayed left aligned. Article 4 Name and contact details of the payment account holder 1. Payment service providers shall replace indications between square brackets with the name of the payment account holder. That name shall be displayed in bold type, left aligned. 2. Payment service providers shall replace indications between square brackets with the geographical address of the payment account holder. That geographical address shall be displayed left aligned and, with the exception of the first letter of each word, in lower cases. Article 5 Account name and identification 1. Payment service providers shall display the name of the payment account. That name shall be displayed in bold type, left aligned and directly after relevant words. 2. Payment service providers shall display details that identify the payment account, such as the Bank Identifier Code (BIC), the International Bank Account Number (IBAN), the national account number and national sort code. Those details shall be displayed left aligned. Article 6 Calendar period Payment service providers shall display in the row period, left aligned, the calendar period that is covered by the statement of fees. Article 7 Date Payment service providers shall display in the row date, left aligned, the calendar date when they provide the statement of fees. Article 8 Introductory statement The text of the introductory statement specified in the template shall be reproduced as such in the statement of fees, using line spacing 1.15, 0 pt before and 10 pt after the text. Article 9 Summary of fees and interest 1. Payment service providers shall display in bold type and right aligned the total amounts of the fees and interests to be included in the four separate tables under Summary of fees and interest. 2. Where interest is not applicable to a specific account, and where the inclusion of such information is enabled or required by national provisions transposing Directive 2014/92/EU, payment service providers shall use the wording interest not applicable, in lower case, right aligned. 3. Where interest is applicable but, for the specific period, it amounts to zero, and where the inclusion of such information is enabled or required by national provisions transposing Directive 2014/92/EU, payment service providers shall indicate this by using 0 in the corresponding table. 4. Payment service providers shall display the comprehensive cost indicator summarising the overall annual cost of the payment account in a separate table, where required by national provisions transposing Directive 2014/92/EU. Payment service providers shall delete the table, if those national provisions do not require payment service providers to display the comprehensive cost indicator. Article 10 Detailed statement of fees paid on the account 1. Payment service providers shall list in the table headed Detailed statement of fees paid on the account all fees incurred in the relevant period for the corresponding services. Fees for provision or maintenance of the account shall be listed under sub-heading General account services. 2. Payment service providers shall insert the services in the sub-column Service, left aligned, in bold type, using line spacing single, 0 pt before and 0 pt after each service. 3. Payment service providers shall display in the sub-column Number of times the service was used the number of times each service has been used during the relevant period of the statement of fees, right aligned, using the font prescribed in Article 1(3)(d). Payment service providers shall leave the sub-column Number of times the service was used blank where: (a) a service has been used but the payment service provider did not charge a fee for that service, and (b) the inclusion of such information is enabled or required by national provisions transposing Directive 2014/92/EU. 4. Payment service providers shall display in the sub-column Unit fee the unit fee structure and cost for each service used, right aligned. 5. Payment service providers shall display in the sub-column Number of times the fee was charged the number of times each service has been charged during the relevant period of the statement of fees, right aligned. Payment service providers shall indicate this in the corresponding sub-column by using the wording fee not charged where: (a) a service has been used but no fee has been charged, and (b) the inclusion of such information is enabled or required by national provisions transposing Directive 2014/92/EU. 6. Payment service providers shall display in the sub-column Total the resulting total amount of fees paid for using that service during the relevant period, in bold. 7. Where a sub-heading does not contain any service, payment service providers shall delete that sub-heading. Payment service providers shall also delete the sub-heading when the payment account holder did not use any services beyond the quantities indicated in the package of services during the relevant period. 8. Payment service providers shall display the resulting total amount of fees paid by a payment account holder during the relevant period in the row Total fees paid, in bold. Article 11 Presentation of types of fees 1. Where separate fees are charged in one or more of the following ways, payment services providers shall provide, in the table Detailed statement of fees paid on the account in the Service column of the respective service on a separate line, a description of each fee-charging instance, channel or condition (types of fees): (a) for different fee-charging instances of the provision of the same service, such as an initial set-up fee and subsequent execution fees for the same service; (b) for different channels through which the same service is requested, used or provided, such as by phone, branch or online; (c) depending on whether a specific condition for the same service is met, such as adherence to a minimum or maximum threshold amount for credit transfers or cash withdrawals. The description shall be left aligned. The fees shall be displayed in the Unit fee column right aligned. 2. Where fees are charged dependent on a combination of several types of fees, such as fees that differ by channel and are then further separated depending on whether a threshold amount is met, payment service providers shall, in addition to applying Article 10(5), right-align the description of each additional type of fee. 3. Where the fee has changed during the relevant period, payment service providers shall list the fees applied during each period, by adding new lines to the Unit fee column. Article 12 Presentation of packages of services charged as part of fees under the sub-heading General account services 1. Where a package of services linked to a payment account is offered with the account and is charged as part of the fees under the sub-heading General account service, payment service providers shall include in the table Detailed statement of fees paid on the account in the row on Package of services the information on the services included in the package in the column Service and the number of the times the package was used in the column Number of times the service was used. In the columns under Fee, payment service providers shall display the fee charged for the package as a whole, and the number of times the package fee was charged during the relevant period respectively as set out in Article 11(1). The row shall be deleted, if the package of services is charged separately from the fee for general account services. 2. Any fee charged for any service exceeding the quantity covered by the package shall be disclosed in the table listing services and fees as referred to in Articles 1 to 11. 3. If the number of services in the package is not limited, or where the quantities of services covered by the package have not been exceeded, payment service providers shall delete the statement at the bottom of the row Services beyond these quantities have been charged separately. Article 13 Presentation of packages of services linked to a payment account charged separately from fees under the sub-heading General account services 1. Where a payment service provider offers a package of services linked to a payment account with the account and that package is charged separately from any fees under the sub-heading General account services for general account services as referred to in the table listing services and fees, payment service providers shall include the following information in the table on package of services: (a) in the column on package of services, the brand name, if applicable, or the content the package, by deleting the square brackets; (b) in the Fee column, the fee charged for the package as a whole for the period of the statement of fees, right aligned; (c) in the third column, the number of times the package fee was charged during the relevant period. Any additional fee charged for any service exceeding the quantity covered by the package fee shall be disclosed in the table on service and fees as referred to in Articles 10 and 11. 2. Where the package is charged with regular frequency, the frequency shall be displayed in the Fee column and left aligned, with the total annual cost displayed on the line directly underneath the frequency, in bold type and using the wording Total annual cost. 3. Where different packages incur different fees during the relevant period, the information listed in paragraph 1 shall be provided for each package in a separate table. 4. Payment service providers shall delete the entire table, including the heading Detail of the fees included in the package of service, if a package of services is not provided with the account or if the package of services offered with the account is charged as part of the fee for any general account services. 5. Where the number of all services in the package is not limited, or where quantities of services covered by the package of services have not been exceeded, payment service providers shall delete the statement at the bottom of the table that reads Services beyond these quantities have been charged separately. Article 14 Detail of interest paid on the account 1. Payment service providers shall display in the table Detail of interest paid on the account the interest paid by the payment account holder during the period covered by the statement of fees, where applicable. 2. Payment service providers shall display the interest rate in the column Interest rate and as a percentage applied on an annual basis. If the interest rate has changed during the relevant period, payment service providers shall list each interest rate that applied during each period on a separate line. 3. Payment service providers shall display in the column Interest the interest paid by a payment account holder, expressed in the currency of the account, in bold. If the interest rate has changed during the relevant period, payment service providers shall show the interest paid by the payment account holder separately for each of the relevant periods, each on a separate line. 4. Payment service providers shall display the resulting total amount of interest paid by the payment account holder during the relevant period, in bold, in row Total interest paid. 5. Where no interest is paid by a payment account holder because no interest is applicable to the account, and where the inclusion of such information is enabled or required by national provisions transposing Directive 2014/92/EU, payment service providers shall indicate it by words interest not applicable, in lower case, left aligned, in bold, in row Total interest paid. Article 15 Detail of interest earned on the account 1. Payment service providers shall display in the table Detail of interest earned on the account the interest earned by the payment account holder during the period covered by the statement of fees, where applicable. 2. Payment service providers shall replace Account name with the name of the relevant account, in bold. 3. Payment service providers shall display the interest rate in the column Interest rate and as a percentage applied on an annual basis. If the interest rate changed during the relevant period, payment service providers shall list each interest rate that applied during each period on a separate line. 4. Payment service providers shall display in the column Interest the interest earned by a payment account holder, expressed in the currency of the account, in bold, in the column Interest. If the interest rate has changed during the period covered by the statement of fees, payment service providers shall show the interest earned by the payment account holder separately for each of the relevant periods, each on a separate line. Where interest rate is applicable but, for the specific period, it amounts to zero, payment service providers shall display 0 in the column Interest. 5. Where a particular account does not pay the interest because no interest is applicable to the account, payment service providers shall indicate it by words interest not applicable, in lower case, left aligned, in the column Interest. 6. Payment service providers shall display in the row Total interest earned the resulting total amount of interest earned by the payment account holder during the period covered by the statement of fees, in bold. 7. Where a particular account does not pay the interest because no interest is applicable to the account, and where the inclusion of such information is enabled or required by national provisions transposing Directive 2014/92/EU, payment service providers shall indicate it by words interest not applicable, in lower case, left aligned, in bold, in row Total interest earned. Article 16 Additional information 1. Payment service providers shall display in the table Additional information any additional information that goes beyond the information covered under Articles 2 to 15 and that is directly related to the services or fees paid or interest charged or earned, or interest rates applied, as referred to in Article 5(2) of Directive 2014/92/EU during the period covered by the statement of fees. The additional information displayed in that table shall include information required by national provisions. 2. In completing the table payment service providers shall follow the presentation format as set out in this Regulation, where applicable. 3. Payment service providers shall delete this table should they not provide information of the kind specified in paragraph 1. Article 17 Brand names Where a brand name is used, the brand name shall follow directly after the name of the service, using the standard font referred to in Article 1(3)(d) and in square brackets. Article 18 Use of electronic means 1. Where the statement of fees is provided by electronic means payment service providers may, provided that at the same time the consumer is provided with a copy of the statement of fees in line with the template laid down in the Annex and completed as set out in Articles 2 to 17, modify the template in only the following ways: (a) by way of derogation from point (d) of Article 1(3), increase the font sizes, provided that the proportion of sizes as set out in Article 1(3) is retained; (b) where the dimensions of the electronic tools are such that using several tables and columns would make the statement of fees difficult to read, use a single column or a single table if the order of information, headings and sub-headings are retained; (c) use electronic tools, such as layering and pop-ups, provided that the title of the statement of fees, the common symbol, headings and sub-headings, are displayed prominently and the order of information is retained. 2. The use of the electronic tools referred to in point (c) of paragraph 1 shall not be intrusive that it could distract the consumer from the information in the statement of fees. Information provided through layering and pop-ups shall be limited to the information referred to in this Regulation. Article 19 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 September 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 257, 28.8.2014, p. 214. (2) Commission Delegated Regulation (EU) 2018/32 of 28 September 2017 supplementing Directive 2014/92/EU of the European Parliament and of the Council with regard to regulatory technical standards for the Union standardised terminology for the most representative services linked to a payment account (see page 3 of this Official Journal). (3) Regulation (EU) No 1093/2010 of the European Parliament and of the Council of 24 November 2010 establishing a European Supervisory Authority (European Banking Authority), amending Decision No 716/2009/EC and repealing Commission Decision 2009/78/EC (OJ L 331, 15.12.2010, p. 12). ANNEX Statement of fees template Text of image Statement of Fees [Name of the account provider] [Contact details of the account provider] [Client name] [Contact details] Account Account identification Period From to Date Ã  This document provides you with an overview of all the fees for services linked to your payment account during the period shown above. Ã  It also informs you about any interest you may have paid or earned during this time. Ã  Information on individual transactions and account balance can be found on your account statements. Summary of fees and interest Total fees paid (total package of services fees and total fees paid) Total interest paid Total interest earned Comprehensive cost indicator Text of image Detailed statement of fees paid on the account Service Fee Service Number of times the service was used Unit fee Number of times the fee was charged Total General account services Includes a package of services consisting of: Services beyond these quantities have been charged separately Payments (excluding cards) Cards and cash Overdrafts and related services Other services Total fees paid Detail of the fees included in the package of services Package of services Fee Number of times the fee was charged Package service [brand name, if applicable] Includes: Services beyond these quantities have been charged separately. Detail of interest paid on the account Interest rate Interest Total interest paid Text of image Detail of interest earned on the account Interest rate Interest Account name Total interest earned Additional information